Appeal from order, Supreme Court, New York County (Harold Tompkins, J.), entered November 21, 1996, which, in an action to recover legal fees, granted plaintiff law firm’s motion for summary judgment to the extent of awarding it $389,511.84, with interest, costs and disbursements, against defendant clients jointly and severally, and dismissing defendants’ counterclaims, is deemed an appeal from the judgment, same court and Justice, entered November 22, 1996, in favor of plaintiff and against defendants jointly and severally in the total amount of $407,678.94, and, so considered, the judgment is unanimously affirmed, with costs.
The motion court correctly held that the general denial in defendants’ answer was insufficient to raise an issue of fact as to the reasonable value of plaintiff’s services as itemized in the invoices that were annexed to the complaint (CPLR 3016 [f]; Millington v Tesar, 89 AD2d 1037, lv denied 58 NY2d 601). In any event, we have reviewed the submissions on the motion, as the motion court did, and agree with it that, except insofar as was conceded by plaintiff, defendants’ opposition failed to adduce any facts tending to show that plaintiff’s invoices did not reflect the reasonable value of its services (see, Hodgson, Russ, Andrews, Woods & Goodyear v Roth, 186 AD2d 1001). We note that the use of multiple attorneys was not unreasonable in the underlying actions (see, Williamsburg Fair Hous. Comm. v *232Ross-Rodney Hous. Corp., 599 F Supp 509, 518). Although the retainer agreement excluded defendants Eastbank and Alex Chu from joint and several liability and required payment only for their proportionate share of the legal fees, since both of the underlying actions were based upon the same facts, and thus all discovery and research covered the issues in both actions, the court properly found all defendants jointly and severally liable for all of the fees. Concur—Murphy, P. J., Milonas, Andrias and Colabella, JJ.